Appeal by the defendant from a judgment of the County Court, Nassau County (Cotter, J.), rendered February 18, 2004, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the plea was not knowing, voluntary, and intelligent is unpreserved for appellate review since he did not move to withdraw on that basis (see People v Clarke, 93 NY2d 904, 905 [1999]; People v Pellegrino, 60 NY2d 636, 637 [1983]; People v Thomas, 262 AD2d 588, 589 [1999]). In any event, the plea was entered knowingly, voluntarily, and intelligently (see People v Fiumefreddo, 82 NY2d 536, 543 [1993]; People v Lopez, 71 NY2d 662, 666 [1988]; People v Harris, 61 NY2d 9, 17 [1983]).
The defendant’s claim that his counsel was ineffective in permitting him to enter into a plea without investigating the sufficiency of the prosecution’s case is not properly raised on this appeal because it is based on a matter which is dehors the record (see People v Villacreses, 12 AD3d 624, 626 [2004]). The remainder of the defendant’s claim of ineffective assistance of counsel is unsupported by the record (see People v McDonald, 1 NY3d 109, 115 [2003]; People v Ladelokun, 192 AD2d 723 [1993]; People v Hayes, 186 AD2d 268 [1992]). Adams, J.P., Cozier, Ritter and Skelos, JJ., concur.